AO 245B (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                               DE I J 018
                                       UNITED STATES DISTRICT CO                                     T
                                                                                                         CLE>lK US OISTRIC1 COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                       I~~~-THHM.~5!~~      OF   '.:~12~.'.'~1¢   ]
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November l, 1987)
                  JOSEPH DELEON CRUZ
                                                                       Case Number:         18CR2382-LAB

                                                                    CHANDRA PETERSON, FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
REGISTRATION NO.                  68627298
D -
 lZl pleaded guilty to count(s)          ONE OF THE INFORMATION

 D  was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is a<jjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                        Natnre of Offense                                                             Number(s)
 18 USC 2252(a)(2)                     Receipt oflmages of Minors Engaged in Sexually Explicit                              1
                                       Conduct




    The defendant is sentenced as provided in pages 2 through                  5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 lZl Count( s) ~~~:::...._~~~~~~~~~~
               remaining             are                                  dismissed on the motion of the United States.

 lZl   Assessment: $100.00; JVTA Assessment*: $5000.00 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22



 lZl No fine                   lZl Forfeiture pursuant to order filed              12/14/2018                   , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                     HON. LARR ALAN BURNS
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                    18CR2382-LAB
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                                                                                         Judgment - Page 2 of 5
CASE NUMBER:

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60MONTHS




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 12$1   The court makes the following recommendations to the Bureau of Prisons:
        FCI THAT PROVIDES SEX OFFENDER TREATMENT NEAR OKLAHOMA




 D      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant shall surrender to the United States Marshal for this district:
        D    at                                               on
        D    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
        Prisons:
        D    on or before .
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on


 at     ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        18CR2382-LAB
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                                                                                                                    Judgment - Page 3 of 5
      CASE NUMBER:

                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
7YEARS


     Tue defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
             substance abuse. (Check, if applicable.)
lZI          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
lZI
             Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D            The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                              STANDARD CONDITIONS OF SUPERVISION
       1)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)      the defendant shall support his or her dependents and meet other family responsibilities;
       5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
        6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
        7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
        8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
        9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted pennission to do so by the probation officer;
        10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
                observed in plain view of the probation officer;
        11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the permission of
                the court; and
        13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
                with such notification requirement.



                                                                                                                                          18CR2382-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                                                                                 Judgment - Page 4 of 5
CASE NUMBER:

                               SPECIAL CONDITIONS OF SUPERVISION


   1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
       other electronic communications or data storage devices or media, and effects to search at any time, with
       or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
       a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the
       lawful discharge of the officer's duties. 18 U.S.C. §§3563(b)(23); 3583(d)(3). Failure to submit to any
       search may be grounds for revocation; you shall warn any other residents that the premises may be
       subject to searches pursuant to this condition.
   2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
       are imposed by the court.
   3. Not use or possess devices which can communicate data via modem or dedicated connection and may
       not have access to the Internet without prior approval from the court or the probation officer. The
       offender shall consent to the installation of systems that will enable the probation officer to monitor
       computer use on any computer owned or controlled by the offender. The offender shall pay for the cost
       of installation of the computer software.
   4. Not associate with, or have any contact with any known sex offenders unless in an approved treatment
       and/or counseling setting.
   5. Not have any contact, direct or indirect, either telephonically, visually, verbally, or through written
       material, or through any third-party communication, with the victim or victim's family, without prior
       approval of the probation officer.
   6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
       nature of offense and conviction, with the exception of the offender's biological children, unless
       approved in advance by the probation officer.
   7. Not accept or commence employment or volunteer activity without prior approval of the probation
        officer, and employment should be subject to continuous review and assessment by the probation
        officer.
   8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
        swimming pool, arcade, daycare center, carnival, recreation venue, library and other places frequented
        by persons under the age of 18, without prior approval of the probation officer.
9. Not possess any materials such as videos, magazines, photographs, computer images or other matter that
   depicts "sexually explicit conduct" involving children as defined by 18 U.S.C. §2256(2) and/or "actual
    sexually explicit conduct" involving adults as defined by 18 use. §2257(h)(l), and not patronize any place
    where such materials or entertainment are the primary material or entertainment available.




                                                                                                18CR2382-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                                                                                   Judgment - Page 5 of 5
CASE NUMBER:

     10. Complete a sex offender evaluation, which may include periodic psychological, physiological testing
         and completion of a visual reaction time (VRT) assessment at the direction of the court or probation
         officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
         complete an approved state-certified sex offender treatment program, including compliance with
         treatment requirements of the program. The Court authorizes the release of the presentence report, and
         available psychological evaluations to the treatment provider, as approved by the probation officer. The
         offender will allow reciprocal release of information between the probation officer and the treatment
         provider. The offender may also be required to contribute to the costs of services rendered in an amount
         to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
         following completion of the formal treatment program as directed by the probation officer in order to
         monitor adherence to the goals and objectives of treatment and as a part of the containment mod


     11. Reside in a residence approved in advance by the probation officer, and any changes in residence shall
         be pre-approved by the probation officer.


II
II




                                                                                                  l 8CR23 82-LAB
